                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DAVID MARTELL WILSON,

                   Petitioner,

      v.                                           Case No. 17-cv-447-pp

MICHAEL DITTMAN,

                   Respondent.


ORDER GRANTING RESPONDENT’S MOTION TO DISMISS UNAUTHORIZED
 SUCESSIVE PETITION FOR A WRIT OF HABEAS CORPUS (DKT. NO. 14)
                     AND DISMISSING CASE


      On March 28, 2017, the petitioner, an inmate at the Columbia

Correctional Institution who is representing himself, filed a petition for writ of

habeas corpus under 28 U.S.C. §2254, challenging his April 22, 1996

conviction for felony murder and possession of a firearm by a felon. Dkt. No. 1

at 2. This court screened the complaint on July 13, 2018, dkt. no. 11, and two

months later, the respondent filed a motion to dismiss for lack of jurisdiction,

dkt. no. 14. The petitioner did not file a brief opposing the motion to dismiss.

Because the petition is a second and successive petition that the petitioner

filed without obtaining approval from the federal court of appeals, the court will

grant the respondent’s motion to dismiss.




                                         1
I.    Background

      A.     The Petitioner’s Conviction

      In February 1996, a jury convicted the petitioner of felony murder and

felon in possession of a firearm. Dkt. No. 1-3 at 1. The Milwaukee County

Circuit Court sentenced him to seventy years in prison on Count One and eight

years on Count Two, to run consecutively for an aggregate sentence of seventy-

eight years. Dkt. No. 1 at 2; Dkt. No. 1-3 at 1. The petitioner filed a direct

appeal, and the Wisconsin Court of Appeals affirmed the conviction on August

11, 1998. Dkt. No. 1 at 3. The Wisconsin Supreme Court denied his petition for

review on October 14, 1998. Id.

      B.     The First Federal Habeas Petition

      On October 12, 1999, the petitioner filed a petition for a writ of habeas

corpus in this court challenging his 1996 conviction. Dkt. No. 15-1; see also

Wilson v. Bertrand, Case No. 99-cv-1203-TJC (E.D. Wis.), at dkt. no. 1. Judge

Thomas J. Curran denied the petition on March 31, 2003. Dkt. No. 15-1. His

decision recounted the petitioner’s three grounds for relief: (1) that the State

had violated his due process rights when it failed to properly disclose “material

discovery;” (2) that the trial court had violated his due process rights when it

denied a continuance and a postconviction motion; and (3) that the prosecutor

had engaged in prosecutorial misconduct. Dkt. No. 15-1 at 11.

      C.     The Petitioner’s State Court Postconviction Filing

      In May 2014, the petitioner filed a petition for postconviction relief in

Milwaukee County Circuit Court, citing “newly discovered evidence” that his

                                           2
conviction should be reversed. Dkt. No. 1 at 4. The circuit court denied that

motion. Dkt. No. 1-3 at 6. The Wisconsin Court of Appeals affirmed the circuit

court on December 1, 2015. Id. at 7. The petitioner filed a petition for review

with the Wisconsin Supreme Court, which that court denied on April 6, 2016.

Id. at 22.

      D.     The Current Federal Habeas Petition

      The petitioner timely filed the current petition in March of 2017. Dkt. No.

1 at 1. It alleged eight grounds for relief. Dkt. No. 1. When this court screened

the petition in July of 2018, the court framed the petitioner’s claims as: (1)

newly discovered evidence of actual innocence, dkt. no. 11 at 7; (2) two due

process claims of prosecutorial misconduct, id. at 7-8; (3) a due process claim

of the prosecution’s failure to disclose inducement to witnesses, id. at 8; (4) two

Sixth Amendment claims for ineffective assistance of post-conviction counsel,

id. at 8; and (5) a due process claim that the sentencing court sentenced the

petitioner based on inaccurate information, id. The court remarked that

Ground Eight of the petitioner’s petition—that the Wisconsin Court of Appeals

made a decision contrary to and an unreasonable application of constitutional

and federal law—was “just a statement of the applicable law.” Id. at 7. The

court did not allow the petitioner to proceed on that claim and ordered the

respondent to respond to the remaining grounds.

      E.     Respondent’s Motion to Dismiss

      On September 11, 2018, the respondent filed this motion to dismiss.

Dkt. No. 14. He pointed out that the petitioner previously had filed a federal

                                        3
habeas case challenging the 1996 conviction. Dkt. No. 15 at 2. The respondent

argued that because the petitioner had a previously-decided habeas petition,

Rule 9 of the Rules Governing Section 2254 Cases and 28 U.S.C. §2244(b)(3)(A)

required the petitioner to obtain permission from a federal court of appeals

before filing a second or successive petition. Dkt. No. 15 at 2-4. The respondent

asserted that the petitioner had not demonstrated that he obtained that

permission, which meant that this court lacked jurisdiction. Id. at 4.

II.   Analysis

      A.    Standard

      Rule 9 of the Rules Governing Section 2254 Cases says that “[b]efore

presenting a second or successive petition, the petitioner must obtain an order

from the appropriate court of appeals authorizing the district court to consider

the petition as required by 28 U.S.C. §2244(b)(3) and (4).”

      This rule implements §2244 of the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”). Subsection (a) states that a district court shall

not be required to entertain a habeas petition “if it appears that the legality of

such detention has been determined by a judge or court of the United States on

a prior application for a writ of habeas corpus[.]” 28 U.S.C. §2244(a).

Subsection (b)(1) effectuates subsection (a) by requiring that “a claim presented

in a second or successive habeas corpus application under section 2254 that

was presented in a prior application shall be dismissed.” 28 U.S.C. §2244(b)(1).

Subsection (b)(2) creates two narrow exceptions that—if the petitioner can meet

the requirements—allow district courts to consider claims brought in second

                                         4
and successive petitions that were not presented to a district court in a

previous petition.

        Subsection (b)(3)(A), however, states that before a petitioner may attempt

to seek relief in a second or successive petition under the two exceptions, “the

applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” 28 U.S.C.

§2244(b)(3)(A). “No matter how powerful a petitioner’s showing, only [the federal

court of appeals] may authorize the commencement of a second or successive

petition.” Nuñez v. United States, 96 F.3d 990, 991 (7th Cir. 1996). The district

court has no choice; it “must dismiss a second or successive petition, without

awaiting any response from the government, unless the court of appeals has

given approval for its filing.” Id. (emphasis in original). If the petitioner’s

petition qualifies as a “second or successive petition,” this court is required to

dismiss it unless he has an order from the Seventh Circuit giving him approval

to file it.

        “[I]t is well settled that [“second or successive”] does not simply ‘refe[r] to

all §2254 applications filed second or successively in time[.]” Magwood v.

Patterson, 561 U.S. 320, 332 (2010) (citing Panetti v. Quarterman, 551 U.S.

930, 944 (2007)). In Magwood, the Supreme Court held that the phrase

“‘second or successive’ must be interpreted with respect to the judgment

challenged.” Id. at 333. In other words, if a petitioner’s second petition

challenges the same state court judgment that the first petition challenged, the

second qualifies as a “second or successive” petition. Further, a petition “is

                                            5
caught by §2244(b) and §2255 ¶8 only if it is second successive to a proceeding

that ‘counts’ as the first. A petition that has reached final decision counts for

this purpose.” Johnson v. United States, 196 F.3d 802, 805 (7th Cir. 1999).

      In Case Number 99-cv-1203, Judge Curran considered a habeas petition

that challenged the petitioner’s February 1996 judgment of conviction. This

case also challenges the petitioner’s February 1996 conviction. Judge Curran’s

March 31, 2003 decision dismissed the petitioner’s due process and ineffective

assistance of counsel claims on their merits. Dkt. No. 15-1. He dismissed the

petitioner’s prosecutorial misconduct claim because of procedural default. Id.

The petitioner raises those same claims here. The court concludes that the

current habeas petition is a second or successive petition, and the petitioner

has not argued otherwise (or responded to the motion to dismiss).

      The petitioner did not include an order from the Seventh Circuit with his

petition, or with the attachments to the petition. The court conducted a search,

using the petitioner’s name, of the Seventh Circuit’s on-line database. It found

one case, David Wilson v. Michael Dittman, et al., Appeal No. 18-1075, an

appeal from a decision by Judge William C. Conley in the Western District of

Wisconsin in Civil Case No. 15-cv-466. The Seventh Circuit affirmed Judge

Conley’s grant of summary judgment in favor of the defendants on July 30,

2018. It could not find any order granting the petitioner authorization to file a

second or successive habeas petition.

      The court has no choice but to dismiss the petition under Rule 9 of the

Rules Governing 2254 Cases and 28 U.S.C. §2244(b)(3)(A), because it is a

                                         6
second or successive petition and the petitioner did not obtain leave from the

Seventh Circuit Court of Appeals before filing it.

III.   Conclusion

       The court GRANTS the respondent’s motion to dismiss. Dkt. No. 14.

       The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 25th day of September, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        7
